FILED
                                                            COURT OF APPEALS OW 1
                                                             STATE OF WASHINGTON            (11"1.7it:"-ti

                                                            2018JUN 1 1 Ati 10: 39

IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 In the Matter of the Parentage of               )
 B.C.                                            )          No. 76053-0-1
                                                 )
 GEORGE CHAPMAN,                                 )          DIVISION ONE
                                                 )
                       Appellant,                )          UNPUBLISHED OPINION
                                                 )
               v.                                )
                                                 )
 PATRICIA CHAPMAN; and STATE OF                  )
 WASHINGTON, DEPARTMENT OF                       )
 SOCIAL & HEALTH SERVICES,                       )
                                                 )
                       Respondents.              )
                                                 )          FILED: June 11,2018
                                                 )

       APPELWICK, C.J. — Chapman filed a petition to establish parentage of a
child, asserting that he was the presumed parent by marriage. The child's

parentage had already been established by final order in a separate case. The

trial court dismissed Chapman's petition. We affirm.

                                        FACTS

       On April 28, 2011, the trial court entered a decree, dissolving the marriage

of Patricia Chapman and George Chapman. In the findings of fact, the court found

that the marital presumption in favor of George's parentage of the child, B.C., had

been rebutted.' It relied on genetic test results showing a high probability that


        1 We refer to the parties by their first names and use the initials of the child.
See In re Parentage of C.S., 134 Wn. App. 141, 144 n.1, 139 P.3d 366(2006)(in
action to disestablish parentage and establish paternity, opinion refers to parties
by first names and the children by initials only).
No. 76053-0-1/2


someone else, Casey Postelwait, was the child's biological father. The court

handwrote2:

       Due to the late submittal by pet[itioner]/mom of Genetic Test Results
       (Att[a]chm[en]t "A" Hereto) indicating someone other than
       Respondent/Husband George Chapman may be child [B.C.]'s
       bio[logical] father, the [court] finds that statutory presumption of
       paternity [(unreadable)] that child in favor of Mr. Chapman pursuant
       to apparently fraudulently executed birth certificate is rebutted—[the
       court] makes no finding of paternity [(unreadable)] that child and
       leaves      such     determination      to    future    action(s)   to
       establish/disestablish paternity which parties themselves may
       choose to file.

       On September 16, 2015, George filed a petition to establish himself as

B.C.'s father. In his petition, he stated that he was the "presumed father" because

he was married to Patricia before the child was born. On March 24, 2016, the trial

court found:

              Paternity has already been established not naming the above
       petitioner George Chapman as the father of the minor child in
       question. The court cannot even more forward with today's petition.

              Paternity needs to be disestablished if that is the relief that is
       being sought; notice of same needs to be served on the current
       father; and notice of same needs to be served on the State of
       Washington.

The trial court continued the hearing until June 6, 2016.

       On April 12, 2016, George filed another petition to establish parentage of

B.C. In the petition and the declaration to support the petition he continued to

allege that he was the presumed parent by marriage, because the child was born

during his marriage to the child's mother.

       2  George moved to supplement the record at this court with what appears
to be a copy of minute entry. He asserts that the court's handwriting in the findings
of fact and conclusions of law is "difficult to read" and "his intent unclear." We deny
the motion.

                                              2
No. 76053-0-1/3


       On April 26, 2016, the State of Washington, Department of Social and

Health Services, filed a notice of appearance in the case. In drafting a response

to George's petition to establish parentage, the State reviewed the Chapmans'

dissolution decree. Based on the information in the findings and conclusions of

that order, the State filed a paternity action to establish Postelwait as B.C.'s father.

On September 28, 2016, the court signed the final parentage order, establishing

Postelwait as B.C.'s legal parent.

       The State moved to dismiss George's petition for establishment of

parentage. The State's motion to dismiss George's petition stated that Patricia,

the respondent in George's petition to establish parentage, had not been properly

served. The State also observed that, on September 28, 2016, the trial court had

entered a final parentage order establishing Postelwait as B.C.'s father. The State

argued that George's petition for establishment of parentage should be dismissed,

because of the order that had already established Postelwait as B.C.'s father. On

October 26, 2016, the trial court dismissed with prejudice George's petition.

George filed a notice of appeal of "the matter of parentage of [B.C.]." This court

presumes he is appealing the order of dismissal. As a procedural matter, there is

no evidence in the record that George served respondent Patricia in the appeal.

                                     DISCUSSION

       George makes four arguments. First, he argues that he is B.C.'s presumed

parent because he was married to her mother when she was born. Second, he

argues that the trial court erred when it decided that the presumption of parentage

had been rebutted, before an adjudication on the matter. Third, he argues that the


                                              3
No. 76053-0-1/4


statute of limitations for a parentage action had expired before the separate action

established Postelwait as B.C.'s father.     Fourth, he argues that under RCW

26.26.510 the trial court could not issue an order disestablishing his paternity

because the child, B.C., was not a party to the action.

       Paternity proceedings brought under the Uniform Parentage Act of 2002,

chapter 26.26 RCW, are civil actions governed by the rules of civil procedure.

State ex rel. McMichael v. Fox, 132 Wn.2d 346, 352, 937 P.2d 1075 (1997).

Conclusions of law are reviewed de novo. State ex rel. D.R.M. v. Wood, 109 Wn.

App. 182, 188, 34 P.3d 887(2001).

       The arguments George raises would be properly raised in an initial

proceeding to establish paternity. But, during the pendency of the proceeding

below, a separate action to establish paternity in another father proceeded to final

judgment. The arguments were properly asserted in that proceeding, an appeal

of that proceeding or a separate collateral attack to that action, if any. The action

on appeal here was not the forum to challenge that judgment. Unless that

judgment is overturned, judgment establishing George as a parent cannot

proceed. See In re Parentage of C.S., 134 Wn. App. 141, 150, 139 P.3d 366

(2006)(reasoning that once paternity is disestablished, a party is then allowed to

establish paternity). An action to establish paternity and an action to disestablish

paternity are two legal questions with separate remedies and differing rules. See

id. Nothing in the record indicates that the order establishing Postelwait as B.C.'s

legal parent has been vacated. We do not have a basis to reverse the trial court's




                                             4
No. 76053-0-1/5


order dismissing George's petition. Therefore, the trial court properly dismissed

George's petition to establish parentage.

      We affirm.




WE CONCUR:




                                            5